Exhibit 10.1

 

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK PURCHASE AWARD

 

Grantee’s Name and Address:    Mark P. Dentinger      2315 N. First Street     
San Jose, CA 95131

 

You (the “Grantee”) have been granted the right to purchase shares of Common
Stock of the Company, subject to the terms and conditions of this Notice of
Restricted Stock Purchase Award (the “Notice”), the Bea Systems, Inc. 1997 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Purchase Award Agreement (the “Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

 

Award Number    030204 Date of Award    March 2, 2005 Vesting Commencement Date
   March 2, 2005 Purchase Price per Share    $0.01 Total Number of Shares     
Of Common Stock Awarded    35,000 Total Purchase Price    $350.00

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Shares will “vest” in accordance
with the following schedule:

 

Fifty Percent (50%) of the Total Number of Shares of Common Stock Awarded shall
vest on the one year anniversary of the date of the Award, March 2, 2006 and
another Fifty Percent (50%) of the Total Number of Shares of Common Stock
Awarded shall vest on the second anniversary of the date of the Award, March 2,
2007.

 

During any authorized leave of absence, the vesting of the Shares shall be
suspended after the leave of absence exceeds a period of ninety (90) days.
Vesting of the Shares shall resume upon the Grantee’s termination of the leave
of absence and return to Continuous Service. The Vesting Schedule of the Shares
shall be extended to the length of the suspension.

 

In the event of the Grantee’s change in status from Employee or Director to
Consultant, the vesting of the Shares shall continue only to the extent
determined by the Administrator as of such change in status consistent with any
minimum vesting requirements set forth in the Plan.

 

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability. For purposes of this
Notice and the Agreement, the



--------------------------------------------------------------------------------

term “vest” shall mean, with respect to any Shares, that such Shares are no
longer subject to repurchase at the Purchase Price per Share; provided, however,
that such Shares shall remain subject to other restrictions on transfer set
forth in the Agreement or the Plan. Shares that have not vested are deemed
“Restricted Shares.” If the Grantee would become vested in a fraction of a
Restricted Share, such Restricted Share shall not vest until the Grantee becomes
vested in the entire Share. Notwithstanding the foregoing, the Shares subject to
this Notice will be subject to the provisions of the Agreement and Section 11 of
the Plan relating to the release of repurchase and forfeiture provisions in the
event of a Corporate Transaction or Change of Control.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

BEA Systems, Inc., a Delaware corporation By:  

/s/ Alfred Chuang

--------------------------------------------------------------------------------

Title:   Chairman, President & CEO

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section      of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:                     

      Signed:  

 

--------------------------------------------------------------------------------

            Mark P. Dentinger